Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into effective
as of the Effective Date (as defined in Section 10), by and between Gevo, Inc. a
Delaware corporation (the “Company”), and Mike Willis, a Colorado resident
(“Employee”).

RECITALS

A.    Employee was employed until the Termination Date (as defined below) on an
at-will basis by the Company pursuant to the terms of that certain Employment
Agreement, dated as of April 10, 2014, by and between the Company and Employee
(the “Employment Agreement”).

B.    The purpose hereof (including the release set forth in Section 6) is to
set forth the terms and conditions of Employee’s separation from employment with
the Company and to settle with finality, compromise, dispose of, and release
certain claims that Employee may have had or may now have against the Company or
any of its respective affiliates, or any of their respective successors,
assigns, or heirs (each of the foregoing, a “Protected Party”).

C.    Capitalized terms used but not otherwise defined herein will have the
meanings given to such terms in the Employment Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties, intending legally to be bound, hereby agree as follows:

1.    Termination. Employee has resigned from the Company, and Employee’s last
day of employment with the Company will be January 5, 2018 or such other date as
mutually agreed between Employee and the Company’s Chief Executive Officer (the
“CEO”) (the “Termination Date”). Employee acknowledges that the Termination Date
was the termination date of his employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through any
Protected Party, other than as specified in Section 2. Employee further
acknowledges and agrees that, effective as of the Termination Date, he resigned
from all positions, offices, committee memberships, and fiduciary capacities
with any Protected Party or held with any other entity at the direction or
request of any Protected Party. Employee agrees to promptly execute and deliver
such other documents as the Company will reasonably request to evidence such
resignations. Lastly, Employee acknowledges and agrees that, after the
Termination Date, he has not and will not represent himself as being a current
employee, officer, or representative of any Protected Party for any purpose
unless otherwise specifically authorized to represent himself as being a
representative of a Protected Party by the CEO. On the Termination Date, in
accordance with Company policy, the Company shall pay Employee all unpaid salary
and unused time off accrued and earned as of the Termination Date.

2.    Severance Benefits. Assuming Employee executes this Agreement and does not
revoke it within the Revocation Period and executes the release attached hereto
as Exhibit A (the “Release Exhibit”), then, subject to Section 12, and in
consideration for the general release in Section 5 and the Release Exhibit and
other representations, warranties, covenants, and agreements contained herein,
on the Effective Date, the Company will pay to Employee, in accordance with the
Company’s payroll policies in effect on the Termination Date, an amount equal to
$200,000 less applicable taxes and withholdings and on or after the Effective
Date, the Company will provide Employee with an amount equal to one hundred
percent (100%) of the cost for him to continue his Company health care coverage
pursuant to COBRA through June 30, 2018 (collectively, the “Severance
Benefits”).



--------------------------------------------------------------------------------

3.    The Company and Employee may enter into a consulting agreement pursuant to
which Employee shall provide certain advisory services to the Company, the terms
of which shall be mutually agreed to by the CEO and the Employee.

4.    Acknowledgments. Employee acknowledges and agrees that, notwithstanding
anything in this Agreement or the Employment Agreement to the contrary, (a) the
Severance Benefits (i) are in full and final satisfaction and complete discharge
of any and all liabilities and obligations of the Releasees (as defined in
Section 5) to Employee, monetarily or with respect to compensation, incentive
equity, employee benefits, or otherwise, including any and all obligations
arising under the Employment Agreement (other than those specified in this
Agreement), any alleged written or oral employment, equity, or other agreement,
arrangement, or understanding between Employee and any Protected Party, or any
policy, plan or procedure of any Protected Party (each, a “Policy”); and
(ii) exceed any payment, benefit, or other thing of value to which Employee
might otherwise be entitled under any Policy or any agreement between Employee
and any Protected Party, including under the Employment Agreement and (b) the
Company at all times reserves the right to provide any other payment in order to
maximize the enforceability pursuant to a particular state’s laws of any
covenants or obligations of Employee in this Agreement or the Employment
Agreement. WITHOUT LIMITATION AS TO THE FOREGOING AND NOTWITHSTANDING ANYTHING
TO THE CONTRARY, EMPLOYEE SPECIFICALLY (i) WAIVES ANY AND ALL CLAIMS AGAINST THE
RELEASEES AND RELEASES THE RELEASEES FROM ANY AND ALL CLAIMS RELATED TO BONUS
AMOUNTS OR SEVERANCE AMOUNTS UNDER THE EMPLOYMENT AGREEMENT OR OTHERWISE;
(ii) ACKNOWLEDGES AND AGREES THAT EMPLOYEE IS NOT ENTITLED TO SUCH AMOUNTS UNDER
THE EMPLOYMENT AGREEMENT OR OTHERWISE; AND (iii) ACKNOWLEDGES AND AGREES THAT
THE BENEFITS PROVIDED TO EMPLOYEE UNDER THIS AGREEMENT ARE IN LIEU OF AND IN
EXCHANGE FOR ANY RIGHTS TO ANY SUCH AMOUNTS, AND EXCEED THE BENEFITS EMPLOYEE
WOULD OTHERWISE BE ENTITLED TO UNDER THE EMPLOYMENT AGREEMENT OR OTHERWISE.

5.    Release. In exchange for the Severance Benefits and other valuable
consideration, and except as necessary to enforce this Agreement, Employee, for
himself and for his heirs, executors, administrators and assigns (referred to
collectively as “Releasors”), forever releases and discharges each Protected
Party, any of their respective past, present, or future employees, officers,
directors, partners, managers, shareholders, members, agents, representatives,
counsel, employee benefit plans (and their fiduciaries and administrators), and
any successors and assigns of any of the foregoing (collectively, the
“Releasees”), from any and all claims, demands, obligations, promises,
controversies, damages, rights, actions, causes of action, fees and liabilities
of any kind whatsoever, in law or in equity, whether known or unknown (including
any arising out of, or relating to Employee’s employment with or service to any
Protected Party, the terms and conditions of such employment or service, or the
termination of such employment or service (including (i) any claim under the Age
Discrimination in Employment Act, as amended (“ADEA”), or the Older Workers
Benefit Protection Act which laws prohibit discrimination on account of age;
(ii) any claim under Title VII of the Civil Rights Act of 1964, as amended,
which, among other things, prohibits discrimination/retaliation on account of
race, color, religion, sex, and national origin; (iii) any claim under the
Americans with Disabilities Act or Sections 503 and 504 of the Rehabilitation
Act of 1973, each as amended; (iv) any claim under the Employee Retirement
Income Security Act of 1974, as amended; (v) any claim under the Family and
Medical Leave Act; (vi) any claim or other action under the National Labor
Relations Act, as amended; (vii) any claim under any state or local statute,
rule, ordinance, or regulation; (viii) any claim under the False Claims Act;
(ix) any other claim of discrimination, harassment or retaliation in employment
(whether based on federal, state or local

 

-2-



--------------------------------------------------------------------------------

law, regulation, or decision); (x) any other claim (whether based on federal,
state or local law, statutory or decisional) arising out of the terms and
conditions of Employee’s employment with and termination from the Company or the
other Releasees; (xi) any claims for compensation of any kind, including
bonuses, commissions, equity-based compensation (including stock options,
profits interests, incentive units, and other incentive equity), vacation pay,
paid time off, family and medical leave pay, and expense reimbursements;
(xii) any claims for back pay, front pay, wrongful discharge, whistleblowing,
constructive discharge, promissory estoppel, detrimental reliance, negligence,
defamation, emotional distress, compensatory damages, liquidated damages,
punitive damages, damages for alleged personal injury, reinstatement, or
equitable relief; (xiii) any claims under federal, state, or local occupational
safety and health laws or regulations, all as amended; or (xiv) any claim for
attorneys’ fees, costs, disbursements or the like) that Releasors ever had, now
have or may have against any Releasee by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter up to and
including, or arising out of facts and circumstances occurring up to and
including, the date Employee signs this Agreement (each of the foregoing, a
“Claim”). By virtue of the foregoing, Employee agrees that he has waived any
damages and other relief available to his (including money damages, equitable
relief and reinstatement) under the Claims waived in this Section 5. Employee
acknowledges that Employee has been informed that Employee might have specific
Claims under the ADEA. Employee specifically waives such Claims under the ADEA
to the extent such Claims arose on or prior to the date this Agreement is
executed by Employee.

6.    Pending Claims; Relief Waived. Employee represents and warrants that he
has not commenced, maintained, prosecuted or participated in any action,
arbitration, charge, complaint or proceeding of any kind that is presently
pending in any court, or before any administrative or investigative body or
agency (whether public, quasi-public, or private) (“Pending Claims”), against or
involving any of the Releasees. If there are any such Pending Claims, Employee
will immediately notify the Company of any such Pending Claim and will
immediately take all actions necessary to cause such claims or actions to be
withdrawn with prejudice. Employee acknowledges and agrees that by virtue of the
foregoing, he has waived any relief available (including monetary damages,
equitable relief and reinstatement) under any of the Claims waived in this
Agreement. Therefore Employee agrees that he will not accept any award or
settlement from any source or proceeding (including any proceeding brought by
any other Person) with respect to any Claim waived in this Agreement, including
any Pending Claims. Employee waives all rights that Employee may have based on
any unknown and undiscovered facts. Notwithstanding anything to the contrary,
this Agreement does not prevent Employee from filing a charge with the Equal
Employment Opportunity Commission (but in such case Employee waives Employee’s
right to any monetary recovery).

7.    No Admission. This Agreement is not intended, and will not be construed,
as an admission of the Company or any other Releasee has violated any federal,
state, local or foreign law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against Employee.

8.    ADEA Provisions. Employee acknowledges that he: (a) has carefully read
this Agreement in its entirety; (b) has had an opportunity to consider the terms
hereof for at least twenty-one (21) days; (c) is hereby advised by the Company
in writing to consult with an attorney of his choice in connection with this
Agreement; (d) fully understands the significance of all of the terms hereof and
has discussed them with an attorney of his choice, or has had a reasonable
opportunity to do so; (e) has had answered to his satisfaction any questions he
has asked with regard to the meaning and significance of any of the provisions
hereof; (f) understands that he has seven (7) days in which to revoke this
Agreement (as described in Section 9) after signing it; and (g) is signing this
Agreement voluntarily and of his free will and agrees to abide by all the terms
and conditions contained herein.

 

-3-



--------------------------------------------------------------------------------

9.    Revocation / Effective Date. Employee may accept this Agreement by signing
it and delivering it to Gevo, Inc., 345 Inverness Drive South, Bldg C, Ste 310,
Englewood, CO 80112, Attention: Patrick R. Gruber, Email: pgruber@gevo.com, on
or before the twenty-first (21st) day after he receives this Agreement. After
signing this Agreement, Employee will have seven (7) days (the “Revocation
Period”) to revoke his decision by indicating his desire to do so in writing
delivered to the Company at the above address by no later than the last day of
the Revocation Period. If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. In the event (a) Employee does not accept
this Agreement as set forth above or (b) Employee revokes this Agreement during
the Revocation Period, then this Agreement, including the obligation of the
Company to provide the Severance Benefits, will be deemed automatically null and
void.

10.    Post-Employment Release of Claims by Employee. As consideration for the
payments and benefits Employee receives under this Agreement, Employee also
agrees to execute the Release Exhibit attached hereto as Exhibit A on (and not
before) the Termination Date. Notwithstanding any other terms of this Agreement,
the Company will have no obligation to make any payment to or provide any
benefit to or for the benefit of Employee: (i) unless and until Employee
executes this Agreement and the revocation period described in Section 9
expires; (ii) unless and until Employee executes Exhibit A to this Agreement on
the Termination Date and the revocation period described therein expires; and
(iii) unless Employee is in full compliance with the terms of this Agreement. If
Employee fails to execute and return Exhibit A to the Company, or revokes the
same, Employee forfeits Employee’s right to all payments and benefits provided
in this Agreement. If Employee does not revoke the Release Exhibit during the
revocation period set forth therein, the effective date of this Agreement will
be the later of the eighth (8th) day after Employee signs the Release Exhibit or
the day after the last day of the revocation period set forth in the Release
Exhibit (the “Effective Date”).

11.    Return of Property. Employee represents and agrees that, within three
(3) days of the Termination Date, Employee will deliver to the Company (and will
not keep in Employee’s possession, recreate or deliver to anyone else) any and
all Company property or property belonging to the Releasees, including, but not
limited to, any and all Confidential Information (as defined by the Employment
Agreement), and any and all devices, equipment, documents and information
(whether stored in hard copy or electronic format), keys, and credit cards, and
any reproductions of any of the foregoing items, whether obtained or developed
by Employee pursuant to Employee’s employment with the Company or otherwise
belonging to the Company, unless otherwise specifically authorized by the CEO.
Employee further agrees to conduct a diligent search of all of the electronic
documents and information, electronic devices (including, without limitation,
computers, hard drives, flash drives, and mobile devices), remote and virtual
storage and file systems, emails and email accounts, voicemails, text messages,
instant messaging conversations and systems, and any other devices, facilities,
systems, accounts, or media that has electronic data storage or saving
capabilities, in Employee’s possession, custody, or control, for any copies or
iterations of Confidential Information, and to immediately delete the same.

12.    Return of Payments. Employee acknowledges, understands, and agrees that
the purpose of this Agreement is to assure the Releasees that, in return for the
payments made pursuant to this Agreement, the Releasees will not be put to the
expense and inconvenience of defending any claim, charge, or lawsuit that has
been released by Employee in this Agreement. Therefore, Employee agrees that in
the event Employee files a claim against any of the Releasees that has been
released and discharged in this Agreement, the Company has the right to
terminate any remaining or outstanding portion(s) of the Severance Benefits and
Employee will forfeit Employee’s rights to the same, and the Company shall have
the right to recoup any portion(s) of the Severance Benefits already paid or
provided to Employee, or the value thereof. Employee further agrees that, in the
event of Employee’s breach of the Continuing Obligations set forth in Section 6
above (including its incorporated provisions), the Company

 

-4-



--------------------------------------------------------------------------------

will be entitled to terminate any remaining or outstanding portion(s) of the
Severance Benefits and Employee will forfeit Employee’s rights to the same, and
the Company shall have the right to recoup any portion(s) of the Severance
Benefits already paid or provided to Employee, or the value thereof.
Notwithstanding anything to the contrary, Employee shall not be subject to
forfeiture of the Severance Benefits for challenges to the validity of the
release of claims under the ADEA or OWBPA, and nothing in this Agreement shall
prohibit Employee from challenging the validity of the release of claims under
the ADEA or OWBPA, or is intended to impose any condition precedent, any
penalty, or any other limitation adversely affecting the right of Employee to
challenge validity of the release of claims under the ADEA or OWBPA.

13.    Entire Agreement Amendment; Waivers. This Agreement represents the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all agreements, understandings, discussions
(including the Employment Agreement), whether written or oral, between Employee
and any Protected Party, with respect to the subject matter hereof. No party has
relied upon any other communication or representation whatsoever in entering
into this Agreement. This Agreement may be amended or modified only by a writing
executed by the parties to this Agreement. None of the terms of this Agreement
will be deemed to be waived or amended by either party unless such a waiver or
amendment specifically references this Agreement and is in writing signed by an
authorized representative of the party to be bound. Any such signed waiver will
be effective only in the specific instance and for the specific purpose for
which it was made or given.

14.    Miscellaneous. All representations, warranties, covenants, and agreements
of the Company and Employee contained in or made pursuant to this Agreement will
survive the execution and delivery hereof. The terms and provisions of Sections
8-11 of the Employment Agreement are incorporated herein by reference as if set
forth herein in their entirety and will apply mutatis mutandis hereto.

15.    Non-Disparagement. Employee shall not criticize, denigrate or otherwise
disparage the Company or any Releasee. The Company and Releasees shall not
criticize, denigrate or otherwise disparage Employee.

[The remainder of this page is intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS ENTIRE AGREEMENT CAREFULLY, AS
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS (AS ALLOWED BY
LAW) WHICH EMPLOYEE MAY HAVE AGAINST RELEASEES, INCLUDING CLAIMS PURSUANT TO THE
AGE DISCRIMINATION IN EMPLOYMENT ACT.

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
duly executed as of the dates set forth below.

 

COMPANY:

GEVO, INC.

By:

 

/s/ Patrick Gruber

Name: Patrick Gruber

Title: Chief Executive Officer

Date: January 2, 2018

EMPLOYEE:

/s/ Mike Willis

Mike Willis Date: January 2, 2018



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This Release (“Release”) is made by Mike Willis (“Employee”) in favor of Gevo,
Inc. (“the Company”) and the Releasees (as defined below). Capitalized terms not
otherwise defined herein will have the meanings ascribed to them in the
Separation Agreement (the “Agreement”) between the parties.

By this Release, Employee intends to release and settle any and all claims that
Employee may have against the Company and other Releasees, including any claims
related to the hiring of Employee, Employee’s employment, Employee’s
compensation while employed, the termination of Employee’s employment, and any
and all claims that Employee may have against the Company as a result of any
act, occurrence, decision, event or omission occurring at any time prior to the
signing of this Release. Employee hereby agrees as follows:

1.    General Release. In exchange for the good and valuable consideration set
forth in the Agreement, the sufficiency of which is hereby acknowledged,
Employee, for himself and for his heirs, executors, administrators and assigns
(referred to collectively as “Releasors”), forever releases and discharges each
Protected Party, any of their respective past, present, or future employees,
officers, directors, partners, managers, shareholders, members, agents,
representatives, counsel, employee benefit plans (and their fiduciaries and
administrators), and any successors and assigns of any of the foregoing
(collectively, the “Releasees”), from any and all claims, demands, obligations,
promises, controversies, damages, rights, actions, causes of action, fees and
liabilities of any kind whatsoever, in law or in equity, whether known or
unknown (including any arising out of, or relating to Employee’s employment with
or service to any Protected Party, the terms and conditions of such employment
or service, or the termination of such employment or service (including (i) any
claim under the Age Discrimination in Employment Act, as amended (“ADEA”), or
the Older Workers Benefit Protection Act which laws prohibit discrimination on
account of age; (ii) any claim under Title VII of the Civil Rights Act of 1964,
as amended, which, among other things, prohibits discrimination/retaliation on
account of race, color, religion, sex, and national origin; (iii) any claim
under the Americans with Disabilities Act or Sections 503 and 504 of the
Rehabilitation Act of 1973, each as amended; (iv) any claim under the Employee
Retirement Income Security Act of 1974, as amended; (v) any claim under the
Family and Medical Leave Act; (vi) any claim or other action under the National
Labor Relations Act, as amended; (vii) any claim under any state or local
statute, rule, ordinance, or regulation; (viii) any claim under the False Claims
Act; (ix) any other claim of discrimination, harassment or retaliation in
employment (whether based on federal, state or local law, regulation, or
decision); (x) any other claim (whether based on federal, state or local law,
statutory or decisional) arising out of the terms and conditions of Employee’s
employment with and termination from the Company or the other Releasees;
(xi) any claims for compensation of any kind, including bonuses, commissions,
equity-based compensation (including stock options, profits interests, incentive
units, and other incentive equity), vacation pay, paid time off, family and
medical leave pay, and expense reimbursements; (xii) any claims for back pay,
front pay, wrongful discharge, whistleblowing, constructive discharge,
promissory estoppel, detrimental reliance, negligence, defamation, emotional
distress, compensatory damages, liquidated damages, punitive damages, damages
for alleged personal injury, reinstatement, or equitable relief; (xiii) any
claims under federal, state, or local occupational safety and health laws or
regulations, all as amended; or (xiv) any claim for attorneys’ fees, costs,
disbursements or the like) that Releasors ever had, now have or may have against
any Releasee by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including, or arising
out of facts and circumstances occurring up to and including, the date Employee
signs this Release (each of the foregoing, a “Claim”). By virtue of the
foregoing, Employee agrees that he has waived any damages and other relief
available to his (including money damages, equitable relief and reinstatement)
under the Claims waived in this Section. Employee



--------------------------------------------------------------------------------

acknowledges that Employee has been informed that Employee might have specific
Claims under the ADEA. Employee specifically waives such Claims under the ADEA
to the extent such Claims arose on or prior to the date this Release is executed
by Employee.

2.    ADEA Provisions and Effective Date. Employee acknowledges that he: (a) has
carefully read this Release in its entirety; (b) has had an opportunity to
consider the terms hereof for at least twenty-one (21) days; (c) is hereby
advised by the Company in writing to consult with an attorney of his choice in
connection with this Release; (d) fully understands the significance of all of
the terms hereof and has discussed them with an attorney of his choice, or has
had a reasonable opportunity to do so; (e) has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions hereof; (f) understands that he has seven (7) days in which to
revoke this Release (as described below) after signing it; and (g) is signing
this Release voluntarily and of his free will and agrees to abide by all the
terms and conditions contained herein. Employee may accept this Release by
signing it and delivering it to Gevo, Inc., 345 Inverness Drive South, Bldg C,
Ste 310, Englewood, CO 80112, Attention: Patrick R. Gruber, Email:
pgruber@gevo.com, on or before the twenty-first (21st) day after he receives
this Release. After signing this Release, Employee will have seven (7) days (the
“Revocation Period”) to revoke his decision by indicating his desire to do so in
writing delivered to the Company at the above address by no later than the last
day of the Revocation Period. If the last day of the Revocation Period falls on
a Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. In the event (a) Employee does not accept
this Release as set forth above or (b) Employee revokes this Release during the
Revocation Period, then this Release, including the obligation of the Company to
provide the Severance Benefits, will be deemed automatically null and void.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS ENTIRE RELEASE CAREFULLY, AS
THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS (AS ALLOWED BY
LAW) WHICH EMPLOYEE MAY HAVE AGAINST RELEASEES, INCLUDING CLAIMS PURSUANT TO THE
AGE DISCRIMINATION IN EMPLOYMENT ACT.

IN WITNESS WHEREOF, Employee has executed this Release on the date signed by
Employee below.

 

EMPLOYEE:

/s/ Mike Willis

Mike Willis

Dated: January 2, 2018